Case 1:19-bk-10727-MT   Doc 52 Filed 02/21/20 Entered 02/21/20 15:43:10   Desc
                         Main Document    Page 1 of 6
Case 1:19-bk-10727-MT   Doc 52 Filed 02/21/20 Entered 02/21/20 15:43:10   Desc
                         Main Document    Page 2 of 6
Case 1:19-bk-10727-MT   Doc 52 Filed 02/21/20 Entered 02/21/20 15:43:10   Desc
                         Main Document    Page 3 of 6
Case 1:19-bk-10727-MT   Doc 52 Filed 02/21/20 Entered 02/21/20 15:43:10   Desc
                         Main Document    Page 4 of 6
Case 1:19-bk-10727-MT   Doc 52 Filed 02/21/20 Entered 02/21/20 15:43:10   Desc
                         Main Document    Page 5 of 6
Case 1:19-bk-10727-MT   Doc 52 Filed 02/21/20 Entered 02/21/20 15:43:10   Desc
                         Main Document    Page 6 of 6
